


EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (this “Agreement”), is made and entered into as of
August 11, 2015 (the “Effective Date”), by and among root9B Technologies, Inc.,
a Delaware corporation (the “Company”), and the investors listed on the
signature pages hereto (collectively, the “Investors” and each, an
“Investor”).  Defined terms used herein have the meanings given to them in
Section 8 hereof.


WHEREAS, the Company issued certain warrants to purchase an aggregate of
7,142,856 shares of the Company’s Common Stock (the “Prior Warrants”); and


WHEREAS, the Company and the Investors desire that the Investors exchange all of
their outstanding Prior Warrants for warrants to purchase an aggregate of
7,142,856 shares of the Company’s Common Stock (the “Replacement Warrants”) in
substantially the form set forth on Exhibit A hereto, in accordance with the
terms hereof.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.  
Exchange of Prior Warrants.



(a) Subject to the terms and conditions set forth in this Agreement, on the
Effective Date each Investor agrees to deliver to the Company such Investor’s
original Prior Warrants, or an affidavit in the form reasonably acceptable to
the Company relating to the Investor’s inability to locate such Prior Warrant,
in exchange for the issuance by the Company of such number of Replacement
Warrants shares as set forth on Schedule 1 hereto (the “Exchange”).


(b) Promptly following the Company’s receipt of the Prior Warrants in accordance
with Section 1(a) above, the Company shall deliver to such Investor a
Replacement Warrant representing the total number of such Replacement Warrants
to be issued to each Investor, as set forth on Schedule 1.


2. Representations and Warranties of Investors.  Each Investor, on a several and
not joint basis and solely with respect to itself, hereby represents and
warrants to the Company as of the Effective Date as follows:


(a) Such Investor is either an individual or an entity duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation with full right or similar power and authority to enter into
and to consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of the Transaction Documents and performance by such Investor of
the transactions contemplated by the Transaction Documents have been duly
authorized by all necessary action, as applicable, on the part of such Investor.
 Each Transaction Document to which it is a party has been duly executed by such
Investor, and when delivered by such Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


(b) Such Investor’s execution and delivery of this Agreement and each of the
Transaction Documents to which it is a party, and the performance of such
Investor’s obligations hereunder and thereunder do not and will not (i) conflict
with, violate or result in any default under any mortgage, indenture, agreement,
instrument or other contract to which such Investor is a party or by which
Investor or its property is bound, (ii) violate any judgment, order, decree,
law, statute, regulation or other judicial or governmental restriction to which
such Investor is subject, (iii) result in the imposition of any lien or
encumbrance on any of such Investor’s Prior Warrants (other than as provided
hereunder) or (iv) require the prior consent of, or any prior filing with or
notice to, any governmental authority or third party.


(c) Such Investor is the sole owner of the Prior Warrants tendered for exchange
under this Agreement, as reflected on Schedule 1 hereto, free and clear of any
pledges, Liens, security interests, claims or other encumbrances of any kind
other than those arising under applicable securities laws.


(d) Such Investor is an “accredited investor” for purposes of Regulation D under
the Securities Act of 1933, as amended (the “Securities Act”), and is acquiring
the Replacement Warrants issued to such Investor for its own account for
investment and not for the benefit or account of any other person or entity and
not with a view to, or for resale in connection with, any distribution thereof
within the meaning of the Securities Act; provided, however, that by making the
representations herein, such Investor does not agree to hold any of the
Replacement Warrants for any minimum or other specific term, except as set forth
by the terms of the Replacement Warrants, and reserves the right to dispose of
the Replacement Warrants at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.


(e) Such Investor, individually and/or together with its professional advisors,
has such knowledge and experience in financial business matters that it is
capable of evaluating the merits and risks of the transactions contemplated
hereby.  Such Investor acknowledges that the investment in the Replacement
Warrants involves a high degree of risk, and that such Investor has determined
that it is suitable for it to participate in the transactions contemplated
hereby.


(f) Such Investor acknowledges that neither the Replacement Warrants, nor the
shares of Common Stock issuable upon the exercise of such Replacement Warrants
(the “Exercised Shares”), have been registered under the Securities Act or any
state or foreign securities laws and that the Replacement Warrants may not be
sold, transferred, offered for sale, pledged hypothecated or otherwise disposed
of unless such transfer, sale, assignment, pledge, hypothecation or other
disposition is pursuant to the terms of an effective registration statement
under the Securities Act and is registered under any applicable state or foreign
securities laws or pursuant to an exemption from registration under the
Securities Act and any applicable state or foreign securities laws.  The
Investor further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Replacement Warrants, and on requirements related to the Company which
are outside the Investor’s control, and which the Company is under no obligation
and may not be able to satisfy.


(g) Such Investor is not acquiring the Replacement Warrants as a result of any
advertisement, article, notice or other communication regarding the Replacement
Warrants published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.


(h) Other than consummating the transactions contemplated hereunder, such
Investor has not directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Investor, directly or indirectly,
executed any purchases or sales, including Short Sales, of the securities of the
Company.  Other than to other Persons party to this Agreement, such Investor has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).


The Company acknowledges and agrees that the representations contained in
Section 3 shall not modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.


(i) Isaac Blech, a member of the Board of Directors of the Company, is not
subject to any of the disqualifying factors contained in 506(d) of the
Securities Act. The Investor has furnished the Company, a reasonable time prior
to the date hereof, a description in writing of any matters that would have
triggered disqualification under Rule 506(d) for Mr. Blech.  The Investor has
exercised reasonable care, including without limitation, conducting a factual
inquiry that is appropriate in light of the circumstances, into whether any such
disqualification as to Mr. Blech under Rule 506(d) would have existed.


3. Representations and Warranties of the Company. Except as set forth in the
schedules delivered herewith (the “Disclosure Schedules,” which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation or
warranty made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules), the Company hereby makes the
following representations and warranties to each Investor as of the Effective
Date (except for the representations and warranties that speak as of a specific
date, which shall be made as of such date):


(a) Organization and Qualification.  The Company and each of its subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in Material Adverse Effect. Neither the Company nor any of
its subsidiaries is in violation or default of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents.  The Company and its subsidiaries are duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, or any of its
subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s, or any of its subsidiaries, ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.


(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.   This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.


(c) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Replacement Warrants and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s certificate of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.


(d) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4 of this Agreement, and (ii)
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).


(e) Issuance of the Replacement Warrants.  The Replacement Warrants are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  The
Exercised Shares, when issued upon exercise of the Replacement Warrants in
accordance with its terms, will be validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents and under applicable
securities laws.


(f) Capitalization.  The capitalization (including both the authorized and
issued capital stock) of the Company is as set forth on Schedule 3(f). Except as
set forth on Schedule 3(f), the Company has not issued any capital stock since
its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees, consultants,
and directors pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as set forth on Schedule 3(f)
or as a result of the purchase and sale of the Replacement Warrants, there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock or other
capital stock, or contracts, commitments, understandings or arrangements by
which the Company or any subsidiary is or may become bound to issue additional
shares of Common Stock or Common Stock Equivalents or other capital
stock.  Except as set forth on Schedule 3(f), the issuance and sale of the
Replacement Warrants will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Investors) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Replacement Warrants other than the Required Approvals.  There are
no stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.  Except as set forth on Schedule 3(f), there are no bonds,
debentures, notes or other indebtedness having general voting rights (or
convertible into securities having such rights) of the Company issued and
outstanding.


The Company will recommend to the Board of Directors to resolve to increase the
number of shares of its authorized Common Stock in an amount to permit the
exercise of the Replacement Warrants as set forth in the Proposal (as defined in
Section 4(e)) and to submit such Proposal to the Company’s stockholders for
approval pursuant to Section 4(e).


(g) Investment Company.  The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Replacement Warrants, will not be
or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.


(h) No Integrated Offering.  Assuming the accuracy of the Investors’
representations and warranties set forth in Section 2, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Replacement Warrants to be integrated with prior offerings by
the Company for purposes of (i) the Securities Act which would require the
registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.


(i) Rule 506 Compliance.  The Company is not disqualified from relying on Rule
506 of Regulation D under the Securities Act (“Rule 506”) for any of the reasons
stated in Rule 506(d) in connection with the issuance and sale of the
Replacement Warrants and the Exercised Shares to the Investor pursuant to this
Agreement and the terms of the Replacement Warrants.  The Company has exercised
reasonable care, including without limitation, conducting a factual inquiry that
is appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) exists.  The Company has furnished to each
Investor, a reasonable time prior to the date hereof, a description in writing
of any matters that would have triggered disqualification under Rule
506(d).  The Company has exercised reasonable care, including without
limitation, conducting a factual inquiry that is appropriate in light of the
circumstances, into whether any such disqualification under Rule 506(d) would
have existed and whether any disclosure is required to be made to the Investors
under Rule 506(e).  Any outstanding securities of the Company (of any kind or
nature) that were issued in reliance on Rule 506 have been issued in compliance
with Rule 506(d) and (e) and no party has any reasonable basis for challenging
any such reliance on Rule 506 in connection therewith.
 
(j) SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports” and together with this Agreement and the
Schedules to this Agreement, the “Disclosure Materials”), on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
filing dates, except for the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2015 which was amended pursuant to the Company’s Form
10-Q/A filed with the SEC on June 10, 2015, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(k) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the balance sheet of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments, which would not be
material, either individually or in the aggregate.
 
(l) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in the SEC Reports or in
Schedule 3(l) hereto, (i) there has been no event, occurrence or development
that, individually or in the aggregate, has had or that would result in a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting or the changed its auditors, except as
disclosed in its SEC Reports, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders, in their
capacities as such, or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (except for repurchases by the Company of
shares of capital stock held by employees, officers, directors, or consultants
pursuant to an option of the Company to repurchase such shares upon the
termination of employment or services or pursuant to a Certificate of
Designation of any of the Company’s preferred  stock), and (v) the Company has
not issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock-based plans.
 
(m) Absence of Litigation.  Except as set forth on Schedule 3(m) or as otherwise
disclosed in the SEC Reports, there is no action, suit, claim, or Proceeding,
or, to the Company’s knowledge, inquiry or investigation, before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its subsidiaries that could, individually or in the aggregate,
have a Material Adverse Effect.
 
(n) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has taken, directly or indirectly, any action designed to
cause or to result, or that could reasonably be expected to cause or result, in
the stabilization or manipulation of the price of any security of the Company to
facilitate the issuance, sale or resale of any of the Replacement Warrants or
the Exercised Shares.
 
(o) Acknowledgment Regarding Investors’ Purchase of Replacement Warrants.  The
Company acknowledges and agrees that each of the Investors is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Investor is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Investor or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated thereby is merely
incidental to the Investors’ purchase of the Replacement Warrants. The Company
further represents to each Investor that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.


4.  
Covenants.



(a) The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale to the Investors
of the Replacement Warrants in a manner that would require the registration
under the Securities Act of the issuance and sale of the Replacement Warrants.


(b) The Company shall have no obligation to reserve, or continue to reserve,
free of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue Exercisable Shares pursuant to the
terms of the Replacement Warrants, until such time as the Replacement Warrants
are exercisable according to their terms. Notwithstanding the foregoing, upon
the Replacement Warrants becoming exercisable according to their terms, the
Company shall have an obligation to reserve, or continue to reserve, free of
preemptive rights, a sufficient number of shares of Common Stock for the purpose
of enabling the Company to issue Exercisable Shares pursuant to the terms of the
Replacement Warrants.


(c) The Company agrees to timely file a Form D with respect to the Replacement
Warrants as required under Regulation D promulgated under the Securities Act and
to provide a copy thereof, promptly upon request of any Investor.  The Company
shall take such action as is necessary in order to obtain an exemption for, or
to qualify the Replacement Warrants for, issuance and sale to the Investors at
the Effective Time under applicable securities or “Blue Sky” laws of the states
of the United States, and shall provide evidence of such actions promptly upon
request of any Investor.


(d) The Company shall on or before the fourth Business Day following the
Effective Time, file a Current Report on Form 8-K with the Commission within the
time required by the Exchange Act.  The Company and each Investor shall consult
with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Investor shall
issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Investor, or without the prior consent of each Investor, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not use the name of, or make any reference to, any Investor or any
of its affiliates in any press release or in any public manner, and shall not
publicly disclose the name of any Investor, or include the name of any Investor
in any filing with the Commission or any regulatory agency or Trading Market, in
each case, without the prior written consent of such Investor, except: (x) as
required by federal securities law in connection with the filing of final
Transaction Documents with the Commission and to the extent such disclosure is
required by law or Trading Market regulations, in which case the Company shall
provide the Investors with prior notice of such disclosure permitted under this
clause (e).


(e) The Company covenants and agrees that within twelve (12) months from the
Effective Date, it shall submit a proposal to increase the authorized capital
stock of the Company to no less than such number of shares of Common Stock as
will permit the exercise of all of the Replacement Warrants in full (the
“Proposal”) to its stockholders for approval at an Annual Meeting of the
Company’s stockholders or at a special meeting of the Company’s stockholders, in
either case as provided by the Company’s Articles of Incorporation and by-laws,
and shall use its best efforts to obtain the approval of the Proposal and
promptly thereafter to amend its Articles of Incorporation accordingly. In the
event the Company fails to obtain the approval of the Proposal by its
stockholders, the Company covenants and agrees to resubmit the Proposal to its
stockholders within three (3) months after the result of the prior meeting is
rendered and shall use its best efforts to obtain the approval of the
resubmitted Proposal.


(f) If the Company conducts a sale of all or substantially all of its shares of
Common Stock and/or assets (including, without limitation, a sale of
substantially all of its assets followed by a liquidation) which shall be
effected in such a way that holders of Common Stock shall be entitled to receive
an amount of cash per share of Common Stock then owned (a “Change”), then, as a
condition of such Change, lawful and adequate provisions shall be made by the
Company whereby the Investors shall thereafter have the right to receive an
amount of cash as may be issued or payable with respect to or in exchange for
the number of outstanding shares of Common Stock which such Holder would have
been entitled to receive had such Holder exercised the Replacement Warrant
immediately prior to the consummation of such Change, less the exercise price of
such Replacement Warrant then in effect.


(g) Until the date that any Investor owning Replacement Warrants or Exercised
Shares may sell all of them without restriction or limitation under Rule 144 of
the Securities Act (or any successor provision) (including, without limitation,
the requirement to be in compliance with Rule 144(c)(1)), the Company covenants
to use its commercially reasonable efforts to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.


(h) Each Investor agrees to timely file a Form 4, and any applicable filing
required under the Exchange Act, reporting the Exchange and the acquisition of
the Replacement Warrants.


5.  
Transfer Restrictions.



(a) Compliance with Laws. Notwithstanding any other provision of this Section 5,
the Investors each covenant that the Replacement Warrants and Exercisable Shares
may be disposed of only pursuant to an effective registration statement under,
and in compliance with the requirements of, the Securities Act, or pursuant to
an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in compliance with any
applicable state, federal or foreign securities laws.  In connection with any
transfer of the Securities other than (i) pursuant to an effective registration
statement, (ii) to the Company or (iii) pursuant to Rule 144 (provided that the
transferor provides the Company with reasonable assurances (in the form of
seller and broker representation letters) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Company’s transfer agent, at the transferor’s
expense, an opinion of counsel selected by the transferor and reasonably
acceptable to the Company and the transfer agent, the form and substance of
which opinion shall be reasonably satisfactory to the Company and the transfer
agent, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of transfer
(other than pursuant to clauses (i), (ii) or (iii) of the preceding sentence),
any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of an Investor under this Agreement with
respect to such transferred Replacement Warrants.
 
(b) Legends. Certificates evidencing the Replacement Warrants and the
Exercisable Shares, when issued, shall bear any legend as required by the “blue
sky” laws of any state and a restrictive legend in substantially the following
form, until such time as they are not required under Section 5(c) or applicable
law:
 


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT (1)
PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH IS
EFFECTIVE UNDER THE SECURITIES ACT OR TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES AND (2) IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.


(c) Removal of Legends. The restrictive legend set forth in Section 5(b) above
shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Replacement Warrant and Exercised Shares, if (i) such Replacement
Warrant and Exercised Shares are registered for resale under the Securities Act,
(ii) such Replacement Warrant and Exercised Shares are sold or transferred
pursuant to Rule 144 (if the transferor is not an Affiliate of the Company), or
(iii) such Replacement Warrant and Exercised Shares are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions.  Following the date upon which
Rule 144 becomes available for the resale of Replacement Warrant and Exercised
Shares, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to the Replacement Warrant
and Exercised Shares and without volume or manner-of-sale restrictions, upon
written request by an Investor, the Company shall instruct its transfer agent to
remove the legend from the Replacement Warrant and Exercised Shares and shall
cause its counsel to issue any legend removal opinion required by the transfer
agent.  Any fees (with respect to the transfer agent, Company counsel or
otherwise) associated with the issuance of such opinion or the removal of such
legend shall be borne by the Company.  If a legend is no longer required
pursuant to the foregoing, the Company will no later than three (3) Trading Days
following the delivery by the Investors to the Company or the transfer agent
(with notice to the Company) of a legended certificate or instrument
representing such Replacement Warrant and Exercised Shares (endorsed or with
stock powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) and a representation letter to the extent
required by Section 5(a), deliver or cause to be delivered to the Investor a
certificate or instrument (as the case may be) representing such Replacement
Warrant and Exercised Shares that is free from all restrictive legends.  The
Company may not make any notation on its records or give instructions to the
transfer agent that enlarge the restrictions on transfer set forth in this
Section 5(c).
 
6.  
Closing Conditions.



(a) Conditions to the Obligations of the Parties.  None of the parties hereto
shall be obligated to consummate the transactions contemplated by this Agreement
until the Company and all of the Investors have executed this Agreement.


(b) Conditions to the Obligations of the Investors.  The obligation of the
Investors to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of each of the following conditions:


(i) The representations and warranties of the Company in Section 3 hereof shall
be true and correct in all material respects when made and as of the Effective
Date with the same effect as though made at and as of such date, and the
Investors shall have received a certificate of an executive officer of the
Company to such effect.


(ii) The Company shall have performed in all material respects all covenants and
agreements required to be performed by it under this Agreement on or prior to
the Effective Date.


(iii) The Company shall have delivered to the Investors a copy of a duly
executed Replacement Warrant.


(c) Conditions to the Obligations of the Company.  The obligation of the Company
to consummate the transactions contemplated by this Agreement is subject to the
satisfaction of each of the following conditions:


(i) The representations and warranties of the Investors in Section 2 hereof
shall be true and correct in all material respects when made and as of the
Effective Date with the same effect as though made at and as of such date.


(ii) The Investors shall have performed in all material respects all covenants
and agreements required to be performed by it under this Agreement on or prior
to the Effective Date.


(iii) The Investors shall have delivered to the Company a duly executed
accredited investor questionnaire in the form annexed hereto as Exhibit B.


(iv) The Investors shall have delivered to the Company its original Prior
Warrants or an affidavit in the form reasonably acceptable to the Company
relating to the Investor’s inability to locate such Prior Warrant.


7.  
Indemnification.



(a) The Company shall indemnify each Investor, its stockholders, partners,
officers, directors, employees, agents and representatives against any damages,
claims, losses, liabilities and expenses (including reasonable counsel fees and
expenses) which may be suffered or incurred by any of them as a result of a
breach of any representation, warranty or covenant made by the Company in this
Agreement.


(b) Each Investor agrees to indemnify the Company and its stockholders,
officers, directors, employees, agents and representatives against any damages,
claims, losses, liabilities and expenses (including reasonable counsel fees and
other expenses) which may be suffered or incurred by it as a result of any
breach of any representation, warranty, or covenant made by such Investor in
this Agreement.


(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to this Section 7, such person (the “Indemnified Party”) shall promptly
notify the person against whom such indemnity may be sought (the “Indemnifying
Party”) in writing of the occurrence of the facts and circumstances giving rise
to such claim.  The failure of any person to deliver the notice required by this
Section 7(c) shall not in any way affect the Indemnifying Party’s
indemnification obligations hereunder except and only to the extent that the
Indemnifying Party is actually prejudiced thereby.  In case any such proceeding
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the Indemnifying Party shall be
entitled to participate therein and, to the extent that it shall, jointly with
any other indemnifying party similarly notified, assume the defense thereof,
with counsel satisfactory to such Indemnified Party and shall pay as incurred
the fees and expenses of such counsel related to such proceeding.  In any such
proceeding, any Indemnified Party shall have the right to retain its own counsel
or pay its own expenses.  Notwithstanding the foregoing, the Indemnifying Party
shall pay as incurred the fees and expenses of the counsel retained by the
Indemnified Party in the event (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceedings (including any impleaded parties) include
both the Indemnifying Party and the Indemnified Party and representations of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written consent
(which shall not be unreasonably withheld) but if settled with such consent or
if there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment.


8.  
Definitions.  The following terms have the meanings set forth in this Section 8:



“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Replacement Warrants Act.


“Board of Directors” means the board of directors of the Company.


“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Commission” means the United States Securities and Exchange Commission.


“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.


“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Replacement Warrants Act, as such Rule may be amended or interpreted from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.


“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by it under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, and including the exhibits thereto and
documents incorporated by reference therein for the twelve months preceding the
Effective Date.


“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).


“Trading Day” means a day on which the principal Trading Market is open for
trading.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the NYSE Euronext or the OTC Bulletin Board (or any successors to
any of the foregoing).


“Transaction Documents” means this Agreement, the Replacement Warrants and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.


9.  
Miscellaneous.



(a) Fees and Expenses.  The Company and each Investor shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Replacement Warrants to an Investor.
 
(b) Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Initial Closing, and without further consideration,
the Company and the Investors will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.
 
(c) Notices.  All notices and other communications provided for hereunder shall
be in writing and personally delivered, delivered by nationally-recognized
overnight courier, mailed, or sent by facsimile, with confirmation, if to the
Company or to the Investors, to:
 


(i) if to the Company,


root9B Technologies, Inc.
4521 Sharon Road #300
Charlotte, NC  28211-3627
Attention:  Chief Operating Officer


 
With a copy to:



Ruskin Moscou Faltischek, P.C.
East Tower, 15th Floor
1425 RXR Plaza
Uniondale, NY 11556-1425
 
Telephone No.: (516) 663-6600

 
Facsimile No.:  (516) 663-6891

 
Attention:  Seth I. Rubin, Esq.



(ii) if to the Investors, at the address shown on the signature page hereto,


 
With a copy to:



Proskauer Rose LLP
Eleven Times Square
New York, NY  10036-8299
Telephone No.: (212) 969-3210
 
Facsimile No.:  (212) 969-2900

 
Attention:  Arnold S. Jacobs, Esq.



 
or to such other address as the party to whom notice is to be given may have
furnished to the other in writing in accordance with the provisions of this
9(c). Any such notice or communication will be deemed to have been received: (A)
in the case of personal delivery, on the date of such delivery; (B) in the case
of nationally-recognized overnight courier, on the next Business Day after the
date sent; and (C) if by registered or certified mail, on the third Business Day
following the date postmarked.
 


(d) Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Investors, or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
(e) Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Investors.  The
Investors may assign its rights hereunder in whole or in part to any Person to
whom the Investors assign or transfer any Replacement Warrants in compliance
with the Transaction Documents and applicable law, provided such transferee
shall agree in writing to be bound, with respect to the transferred Replacement
Warrants, by the terms and conditions of this Agreement that apply to the
“Investors”.
 
(g) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(h) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the Courts of
the State of New York, located in the City and County of New York and the United
States District Court, Southern District, for the State of New York (the “New
York Courts”). EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
(i) Remedies.  Each Investor shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any law and in equity.  Such rights and remedies
shall apply with respect to any failure of the Company’s stockholders to approve
the Proposal or any failure of the Company to amend its Certificate of
Incorporation as provided in Section 4(e) notwithstanding the Company’s use of
its best efforts to obtain such approval or effect such amendment.
 
(j) Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Replacement Warrants.
 
(k) Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
 
(l) Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
(m) Replacement of Securities.  If any certificate or instrument evidencing any
Replacement Warrant is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith or, if required by the Company’s transfer agent, a bond in such form
and amount as is required by such transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such Replacement Warrant. If a
replacement certificate or instrument evidencing any Replacement Warrant is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.
 
(n) Independent Nature of Investors' Obligations and Rights.  The rights and
obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor.  The decision
of each Investor to purchase securities pursuant to this Agreement has been made
by such Investor independently of any other Investor and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Investor or by any agent or employee of any other Investor,
and no Investor or any of its agents or employees shall have any liability to
any other Investor (or any other person) relating to or arising from any such
information, materials, statements or opinions.  Nothing contained herein, and
no action taken by any Investor pursuant thereto, shall be deemed to constitute
the Investors as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Investors are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated hereby.  Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no other Investor will be acting as agent of such Investor in
connection with monitoring its investment hereunder.  Each Investor shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.
 
[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.


ROOT9B TECHNOLOGIES, INC.
 
 
By:                                                      
Name:
Title:
 
With a copy to (which shall not constitute notice):
 
Ruskin Moscou Faltischek, P.C.
1425 RXR Plaza
East Tower, 15th Floor,
Uniondale, New York 11556
Attention:  Seth I. Rubin, Esq.
 
Address for Notice
 
root9B Technologies, Inc.
4521 Sharon Road, Suite 300
Charlotte, North Carolina 28211
Attention:   Chief Operating Officer
Fax:  (704) 521-8077





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

[INVESTOR SIGNATURE PAGES TO EXCHANGE AGREEMENT]


IN WITNESS WHEREOF, the undersigned has caused this Exchange Agreement to be
duly executed by it authorized signatory as of the date first indicated above.


MIRIAM BLECH
 
 
By:                                                      
Name: Miriam Blech
 
Address for Notice
 
 




 
 

--------------------------------------------------------------------------------

 

[INVESTOR SIGNATURE PAGES TO EXCHANGE AGREEMENT]


IN WITNESS WHEREOF, the undersigned has caused this Exchange Agreement to be
duly executed by it authorized signatory as of the date first indicated above.


RIVER CHARITABLE REMAINDER UNITRUST F/B/O ISAAC BLECH
 
By:                                                      
Name:
Title: Trustee
 
 
Address for Notice
 
 



